DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/7/21 has been accepted and entered. Accordingly, claims 1-7 and 9 are amended. 
Election/Restrictions
Claim 1-3, 7 and 9 are allowable. Claims 4-6, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions in species ii and iii, as set forth in the Office action mailed on 5/25/21, is hereby withdrawn and claims 4-6 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Claim Rejections - 35 USC § 112
The rejection of claims 2-3 under 35 U.S.C. 112(b) have been withdrawn as a result of the claim amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 8 includes:
“an in-vehicle device that is installed in a vehicle, and transmits probe information to the information processing apparatus at every predetermined timing”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of the limitations recited above use the generic placeholder “unit” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “device” in [1] above pass prong A. 
(B) each of the phrases following the underlined portion in items [1] constitute functional language modifying the generic terms in prong (A), respectively. 
(C) each of the terms preceding “device” in [6] above do not connote sufficient structure for performing the claimed function. In addition, none of the generic placeholders recited in (A) are modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The description for [1] includes:
¶ 44-46 12a, 13a, FIG. 1, 12a, 13a, however, the specification fails to disclose a corresponding structure that carries out the functional limitation “transmits probe information to the information processing apparatus at every predetermined timing”, since only functional language is used in the description, such as “configured to transmit”. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites [1], and the specification does not recite a corresponding structure in the specification that carries out the functional limitation “transmits probe information to the information processing apparatus at every predetermined timing”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites [1], and the specification does not recite a corresponding structure in the specification to carry out the functional limitation “transmits probe information to the information processing apparatus at every predetermined timing” such that the claim limitations are indefinite as to what is required by the claim language and what structure would carry out the functional limitation. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-7 and 9 are allowed and claim 8 would be allowable if the 112(a) and (b) rejections are complied with due to claim 8 being dependent from an allowable claim. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “An information processing apparatus that is communicable with a plurality of in vehicle devices installed in a plurality of vehicles, the information processing apparatus comprising a processor and memory configured to: 
detect a change of a specific feature at every predetermined timing based on probe information acquired by the in-vehicle devices that indicates an operational state of a direction indicator, the specific , including a dedicated lane for a right or left turn, and used in control of automated driving; 
calculate a first index that is an index related to a situation of the specific feature, based on the probe information acquired from the plurality of in-vehicle devices installed in the plurality of vehicles in a first period;  	calculate a second index that is an index related to a situation of the specific feature, based on the probe information acquired from the plurality of in-vehicle devices installed in the plurality of vehicles in a second period that is earlier than the first period;  
detect a change of the specific feature by comparing the first index and the second index; and 
detect a change of the dedicated lane by using the probe information that indicates the operational state of the direction indicator; 
wherein the information processing apparatus is a server apparatus located outside of the plurality of vehicles and configured to be capable of communicating with the plurality of in-vehicle devices” as recited in claim 1 and similarly recited in independent claim 9. Claims 2-7 are allowed on the basis of their dependency. 
With respect to claims 1 and 9, the best prior art, Tadateru in view of Mudalige fails to teach, disclose or suggest all required limitations, in the order required by independent claims 1 and 9. For example, Tadateru discloses a processor and memory configured to detect a change of a specific feature based on probe information acquired by in-vehicle devices in order to update maps. 
(¶58 “Next, the navigation device 310 obtains the number of mobile terminals 320 currently located at each point in the predetermined area based on the position information received in step S801, and averages the number of past mobile terminals 320 at the same point. (Step S803). Then, the navigation apparatus 310 determines whether or not there is a point where the difference from the average value is a predetermined value or more (hereinafter referred to as “difference point”) (step S804). The difference from the average value may be positive or negative”) (¶63 “map data is updated based on a difference from the average of the number of past mobile terminals 320, not only when a new feature is made but also when the feature is lost. The map data can be updated even when it is changed to another feature . . . the number of mobile terminals 320 exceeds the predetermined number continuously for a 
However, Tadateru operates in a fundamentally different manner than the above cited limitation of claim 1 since the change in the specific feature is not “based on probe information acquired by the in-vehicle devices that indicates an operational state of a direction indicator”, but rather, is based on a GPS signal indicating the location of a vehicle and an imaging camera (¶¶ 41-43). In addition, Tadateru does not detect the change of a dedicated lane for a right or left turn located on a road used in control of automated driving using an indication of an operational state of a direction indicator acquired by an in-vehicle device. 
The invention disclosed in Mudalige operates to determine whether a host vehicle is in a left turn only lane by identifying left turn arrows, traffic lights, road markings and traffic signs. 
(¶27 “The algorithm can also employ sensing system inputs to determine that the host vehicle 54 is in a left turn only lane, such as identifying signal light types, i.e., left turn arrows, identify road signs and lane markings indicating traffic directions, and assess the path and location of the remote vehicles 56 in the same lane ahead of the host vehicle 54, lateral deviations of the remote vehicles 56, such as a same direction remote vehicle being on the far left suggest that the host vehicle 54 is less likely to be in a left turn lane, and employ V2V or V2I data to determine the path history and path prediction of the remote vehicles 56 to determine traffic flow and direction”; claim 2 “obtaining a plurality of turning cues includes determining whether the host vehicle is in a left or right turn only lane or a no left or right turn lane”; ¶36 “If the algorithm determines that the host vehicle 54 is being manually driven at the decision diamond 74,the first cue that the algorithm looks at is whether the host vehicle 54 is in a left turn only or a right turn only lane at decision diamond 82 if that information is available from the map database 14 or is determined using other inputs such as road markings, road signs, for example, "right lane must turn right", signal lights (arrow), etc”). 
In addition, Mudalige discloses this identification can be furthered by detecting the operational state of a direction indicator 
(¶39 “algorithm moves to the next cue for determining the confidence level at decision diamond 112, which includes determining whether the driver has turned on the left or right turn signal. If the driver 
However, Mudalige operates in a fundamentally different manner than the claimed invention since the Mudalige merely uses the operational state of a direction indicator of the host vehicle to detect a right or left turn only lane rather than: calculating a first index related to a dedicated right or left turn acquired from a plurality of in vehicle devices in a plurality of vehicles in a first period of time, calculating a second index related to the dedicated right or left turn acquired from a plurality of in vehicle devices in a plurality of vehicles in a second period of time to detect a change of the operational state of the direction indicator, and detecting a change of the dedicated right or left turn (i.e., “addition or removal” of the dedicated turn lane, Spec. ¶ 36) wherein the time period for detecting the change must be over the combined span of the first and second period of time (i.e., Spec. ¶40 “the first period is the whole previous day with reference to the present point in time, the second period may be a period from a month ago until the day before the previous day”), whereas does not disclose detecting a change of a dedicated right or left turn over such a combined period, but rather makes instant determinations based on camera images “for determining whether a driver of a host vehicle intends to make a right or left turn” while driving (Mudalige, abstract”). 
In addition, the steps carried out in Mudalige are performed in the host vehicle rather than at “a server apparatus located outside of the plurality of vehicles and configured to be capable of communicating with the plurality of in-vehicle devices”. Finally, the claims require the detection of the change of the dedicated right or left turn must be must be detected on the basis of both “by comparing the first index and the second index” and by “change of the dedicated lane by using the probe information that indicates the operational state of the direction indicator”.  The prior art does not disclose such a requirement when combined with all other required features in claim 1, and in the order required by claim 1.
Response to Arguments
Applicant’s arguments with respect to the pending claims are fully considered below. 
With respect to the patentability arguments in view of the prior art rejections in the non-final office actions, such arguments are moot in view of the indication of allowable subject matter recited above in view of the claim amendments submitted. 
With respect to the 112(f) interpretation, the limitations (1)-(5) identified in the non-final office action have been withdrawn as a result of the cancellation of the terms triggering the 112(f) interpretation. However, with respect to (6) from the non-final action, recited in claim 8, now indication as limitation (1) in the instant rejection, claim 8 has not been amended. In amend. 9, Applicant asserts the 112(f) interpretation should be withdrawn since the amendment has placed the limitation in compliance with 112(f). However, claim 8 has not been amended such that the 112(f) interpretation as well as the 112(a) and (b) rejections of claim 8 stands. A phone call and voicemail was placed to Applicant representative Michael Doerr on 9/28/21 to expedite prosecution, however no response was received by the time the action was submitted. 

Previously Cited Prior Art
US 20170039853 is cited to disclose:
¶ 176 For example, the remote vehicle information for a stationary or non-stationary remote vehicle proximate to the vehicle transportation network intersection may include turn signal information indicating an active turn signal, and determining the vehicle transportation network feature may include identifying a dedicated turn lane corresponding to the geospatial location of the respective remote vehicle. In another example, the remote vehicle information for a stationary or non-stationary remote vehicle proximate to the vehicle transportation network intersection may include turn signal information indicating an inactive turn signal, and determining the vehicle transportation network feature may include identifying an approach for the vehicle transportation network intersection corresponding to the geospatial location of the respective remote vehicle. In some embodiments, the remote vehicle information for a stationary or non-stationary remote vehicle proximate to the vehicle transportation network intersection may omit active turn signal information and an expected path for the respective remote vehicle proximate to the vehicle 
 [0234] In some embodiments, referring to FIG. 22, intersection approach information may be determined at 22600. In some embodiments, intersection approach information may be determined at 22600 based on the group of intersection vehicles, which may include stationary and non-stationary remote vehicles, for which the remote vehicle information includes active turn signal information. For example, determining intersection approach information at 22600 may include determining a number of approaches to the vehicle transportation network intersection. In another example, determining intersection approach information at 22600 may include determining a lane is a dedicated turn lane based on the respective turn signal information.
US 20160258764 A1 is cited to disclose: TITLE: Turn Lane Configuration
US 20170225686 is cited to disclose detecting a branch road in the lane ahead by detecting turn signal 
US 20170084174 to Denso is cited to disclose:
simultaneously, the obstacle detection section 21a detects a vehicle behind on the side corresponding to the operated turn signal lamp. The position of vehicle A1 contained in the vehicle information and the map data can verify that the lane exists on the side corresponding to the operated turn signal lamp in the same traveling direction as the lane where vehicle A1 is positioned
	US 20150210274 is cited to disclose:
	[0279] System 100 may detect that a vehicle, such as vehicle 200, is traveling in a turn lane. A "lane" may refer to a designated or intended travel path of a vehicle and may have marked (e.g., lines on a road) or unmarked boundaries 
[0295] Consistent with disclosed embodiments, system 100 may be configured to determine whether vehicle 200's travel lane approaching an intersection (here, lane 820) is a turn lane
297 Still further, system 100 may implement an optical character recognition (OCR) process to obtain text included in one or more captured images (e.g., text from signs and/or road markings). System 100 may then use the text information as part of or as the basis of determining whether vehicle 200 is within a turn 
	303 vehicle 200 may be traveling in a lane that is determined to be a right turn lane,
	306 Painted on the surface of lane 810 in front of vehicle 200 is lane arrow 2408, indicating that lane 810 is a left turn lane. As before, consistent with disclosed embodiments, system 100 may be configured to determine whether vehicle 200's travel lane approaching an intersection (this time, lane 810) is a turn lane;
0308] As outlined above, system 100 may determine that traffic light fixture 2604 is displaying a blinking yellow light, and may further determine that lane 810 is a turn lane
  	 [0313] At step 2720, process 2700 may determine, based on at least one indicator of vehicle position, whether vehicle 200 is traveling in a turn lane. As described generally above, various indicators of position may be used to determine whether a travel lane is a turn lane. In some embodiments, the position indication may include a vehicle location acquired by GPS. In other embodiments, system 100 may recognize lane markers or constraints, such as lane arrow 2408 indicating that the lane is a turn lane. Alternatively, image processor 190 may determine that an arrow is associated with the traffic lamp fixture regulating the lane travel. Additionally, measurements of distance may be made, using various elements of system 100. For example, position sensor 130 and/or lane positioning module 2520 may send information to processing unit 110 regarding the relative position of vehicle 200 within lane 810/820, including how far vehicle 200 is from intersection 2402 (distance s.sub.1 described above). The end of the lane may be based on a measured distance or a visual determination (e.g., by analyzing one or more image images acquired by one or more of image capture devices 122-126 and detecting the presence of warning lines 2410 or stop line 2412).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667